Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat, backrest, two structures, light bell, light button, and levers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
	Claim 1 is objected to because of the following informalities:  a semi colon should be inserted after the following terms: “a bed divided into an upper structure and a lower structure” “a special mattress, also divided into two sections” “two levers located on the side of the bed”, “two travel rails for the upper structure of the bed”, “two travel rails for the bottom structure of the bed”, “one backrest”, “one soft, toilet-type seat”, “one plate or support type structure”, “one collection container”, “one light button” .  Appropriate correction is required.
	In addition, claim 1 is objected to for the following informalities: “seatback” should have a space between “seat” and “back”, the period after “separate” in claim 1 should be deleted in the limitation should otherwise be revised to accommodate the change.
	Claim 2 is objected to because of the following informalities: “that” should be changed to “the collection”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 described two levers as well as their function “where the levers on the side of the bed transmit force and displacement, when pulled by the patient, cause the two bed structures to separate. They also raise the seatback and initiate the soft toilet seat entry into the plate or support structure, with the collecting container” in claim 1 and as well in claim 2. Based on the disclosure from the specification, there does not appear to be adequate disclosure in how exactly is this accomplished, how the force is transmitted by the patient, which direction the force is transmitted, how the bed displaces (through various connection mechanisms) as a response to the transmission of such force that a PHOSTA would not reasonably be able to determine based on the disclosure in the specification.

Claims 2-4 are also rejected under 112 (a) as being dependent on a claim rejected under 112 (a).

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Revision and clarification of the claims are required.
	In claim 1, “they” should be replaced with the noun that the pronoun refers to in order to make the claim clear.
	Regarding claim 1, the phrase "toilet-type" and “support type” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 1 recites the limitation "the side", “the bottom structure”, “the patient”, and “the seat”.  There is insufficient antecedent basis for these limitations in the claim.
	The term “soft” in claim 1 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-4 are also rejected under 112 (b) as being dependent on a claim rejected under 112 (b).

Claim 2 recites the limitations “the same levers” and “the two platform structures”. There is insufficient antecedent basis for these limitations in the claim.

Claim 3 recites the limitation “the displacement drive”. There is insufficient antecedent basis for these limitations in the claim.

Claim 4 recites the limitation “the light bell”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080229502 issued to Johnson in view of U.S. Patent No. 8171583 issued to Hooker further in view of U.S. Patent No. 5806114 issued to Morgan further in view of European Patent No. 2191803 issued to Fraisse further in view of U.S. Publication No. 20190208917 issued to Leblanc.

Regarding claim 1,
	 Johnson discloses a retractable bed system (Johnson: FIG. 1 (100)) for mobility-limited or non-mobility individuals, (Johnson: [0009] “Accordingly, a feature and advantage of the system of the present disclosure is its ability to allow a patient or other individual who is confined to a bed, or otherwise unable or unwilling to move to a toilet facility, to move a bedpan from a first storage position to a second use position for use thereof, and to return the bedpan to the first storage position when the bedpan is no longer needed, all without assistance.”) comprising: a bed (Johnson: FIG. 1 (100)) divided into an upper structure and a lower structure (Johnson: FIG. 1 wherein the platform where (103a) lies may be interpreted as a upper structure and the platform where (103b) lies may be interpreted as a lower structure) a special mattress, also divided into two sections (Johnson: FIG. 1 (103a, 103b)) … one backrest  (Johnson: FIG. 1 (103a) wherein the top surface of (103a) may be interpreted as a back rest) one plate or support type structure (Johnson: FIG. 1 (130, 135)) … one collection container (Johnson: FIG. 1 (120)) … 
	Johnson does not appear to disclose two levers located on the side of the bed two travel rails for the upper structure of the bed two travel rails for the bottom structure of the bed one soft, toilet-type seat one plate or support type structure… a light button where the levers on the side of the bed transmit force and displacement, when pulled by the patient, cause the two bed structures to separate. They also raise the seatback and initiate the soft toilet seat entry into the plate or support structure, with the collecting container.
	
	Morgan discloses two levers located on the side of the bed. (Morgan: FIG. 3 (60, 34))
	It would have been obvious for one having ordinary skill in the art to add levers to Johnson as taught by Morgan in order to operate the device of Johnson should a patient or caregiver lose the remote or the remote becomes inoperable in which one of ordinary skill in the art would have recognized as a predictable result.
	The examiner notes that the limitation “where the levers on the side of the bed transmit force and displacement, when pulled by the patient, cause the two bed structures to separate. They also raise the seatback and initiate the soft toilet seat entry into the plate or support structure, with the collecting container” would otherwise be read by both Morgan and Johnson since Johnson discloses in [0025] “0. Alternatively, however, drive means 110 may comprise any other suitable means for selectively moving head section 103a and/or foot section 103b relative to one another, such as pneumatic, hydraulic, magnetic, or other drive means. Preferably, drive means 110 is at least operable to slide foot section 103b in the direction of arrow 115 to create gap G (as shown in FIGS. 2 and 3).” and further suggests in [0025] different types of drive means that can be used to operate the device. Thus, with the addition of Morgan’s levers Johnson would be able to emulate an automatic activity through the use of a manual one in which one of ordinary skill in the art would recognize as predictable.
	Fraisse discloses two travel rails for the upper structure of the bed two travel rails for the bottom structure of the bed. (Fraisse: Abstract “A bed base (5) is equipped with lateral crosshead guides (6, 7) permitting to create a space (8) between the independent parts of the backplate and the mattress.”)
	It would have been obvious for one having ordinary skill in the art to add travel rails to Johnson as taught by Fraisse in order to facilitate the sliding of the mattress structures of Johnson in which one of ordinary skill in the art would have recognized as a predictable result. 
	Hooker discloses one soft, toilet-type seat one plate or support type structure. (Hooker: FIG. 2 (52) wherein the toilet has a seat to support a person when using the restroom.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Johnson to have a toilet seat as taught by Hooker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for a person’s buttocks to be properly supported when in use which one of ordinary skill in the art would have recognized as a predictable result.
	Leblanc discloses a light button. (Leblanc: [0034] “The headboard slipcover 600 also includes a first call-light/call-button loop 617 and a second call-light/call-button loop 619, which may either (or both) accept a patient call-light/call-button which is used by a patient to request the attention of care staff or medical staff.”)
	It would have been obvious for one having ordinary skill in the art to add a light button to Johnson as taught by Leblanc since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for a patient to request care whenever necessary in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Johnson/Morgan/Fraisse/Hooker/Leblanc combination discloses  the retractable bed system according to claim 1, in which, when the patient finishes using the soft seat as toilet, the same levers operate the removal of that container and the two platform structures are reattached. (The examiner notes that the combination of Johnson and Morgan disclose this limitation since Johnson discloses the use of a remote to operate the bed which allows for the removal of the container shown in FIG. 1 when it is retracted into the frame and Morgan discloses a manual means to operate the bed.)

Regarding claim 3,
	The Johnson/Morgan/Fraisse/Hooker/Leblanc combination discloses  the retractable bed system according to claim 1, wherein the displacement drive can be carried out by mechanical or electrical means. (Johnson: [0025] talks about electrical or mechanical means to operate the bed)

Regarding claim 4,
	The Johnson/Morgan/Fraisse/Hooker/Leblanc combination discloses  the retractable bed system according to claim 1, wherein, by means of the light bell, the patient calls his/her caregivers to come to look for the used container and leave in place a clean container, which carries the number of the bed. (Leblanc: [0034] “The headboard slipcover 600 also includes a first call-light/call-button loop 617 and a second call-light/call-button loop 619, which may either (or both) accept a patient call-light/call-button which is used by a patient to request the attention of care staff or medical staff.” The examiner notes that the limitation “the patient calls…” has been interpreted as intended use and not been given patentable weight. It is further understood that once a patient has called a caregiver that the patient may request whatever care needed including replacing a used container with a clean one.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                                                                                                       

.

.